 Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 1 of 38      PageID #: 1



                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


STEPHANIE CASTILLO,                        )
CARIDAD JEAN BAPTISTE, CATHY               )
MANDE, and CATHARINE VALLEY,               )
on behalf of themselves and all others     )
similarly situated,                        )
                                           )
                   Plaintiffs,             )
                                           )     Case No. Civ. __________
v.                                         )
                                           )
GEETA B. BROWN,                            )
                                           )
                   Defendant               )

                       CLASS ACTION COMPLAINT
                     (INJUNCTIVE RELIEF SOUGHT)

      Plaintiffs Stephanie Castillo, Caridad Jean Baptiste, Cathy Mande, and

Catharine Valley, on behalf of themselves and all others similarly situated,

complain against Defendant Geeta Brown, as follows:

                           Summary of the Action

      1.     All plaintiffs, on their own behalves and as representatives of a

class consisting of former practical nursing (“LPN”) students who were

enrolled at InterCoast Career Institute in Kittery or South Portland, Maine

(“InterCoast”) between 2011 and 2016, bring this action against Geeta Brown

seeking recovery for unfair and deceptive trade practices, fraud, negligent

misrepresentation, and breach of contract.
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 2 of 38     PageID #: 2



         2.     In addition, Plaintiffs Baptiste and Mande, on their own behalves

and as representatives of a class consisting of former non-white LPN

students at InterCoast between 2011 and 2016, bring this action against

Geeta Brown seeking recovery for racial and/or national origin discrimination

under Title VI of the 1964 Civil Rights Act.

                                       Parties

         3.     Plaintiff Stephanie Castillo is a resident of Lynn, Massachusetts.

She began her LPN studies at InterCoast in November 2014 and completed

the program in February 2016.

         4.     Plaintiff Caridad Jean Baptiste is a native of Haiti and is now a

resident of South Boston, Massachusetts. She began her LPN studies at

InterCoast in June 2013 and remained a student there until InterCoast

dismissed her from the program in September 2014.

         5.     Plaintiff Cathy Mande is a native of Congo and is now a resident

of Charlestown, Massachusetts. She began her LPN studies at InterCoast in

November 2014 and remained a student there until InterCoast dismissed her

from the program in April 2015.

         6.     Plaintiff Catharine Valley is a resident of Ossipee, New

Hampshire. She began her LPN studies at InterCoast in February 2014 and

remained a student there until she completed the program in June 2015.




                                          2
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 3 of 38   PageID #: 3



         7.     InterCoast Colleges (“InterCoast”) operated in Maine, while

purporting to be a duly organized California corporation, under the fictitious

name of “InterCoast Career Institute.” There is no evidence that either

“InterCoast Colleges” or “InterCoast Career Institute” ever were properly

incorporated or that either name ever served as a registered trade name for

some other valid corporation, as required by Me. Rev. Stat., Tit. 13C, § 404.

         8.     In Maine, InterCoast operated a sham licensed practical nursing

(“LPN”) program in Kittery and South Portland. All Plaintiffs signed

enrollment agreements for the LPN Program with InterCoast, without ever

being informed of the identity of any valid corporation that was party to the

agreement.

         9.     Defendant Geeta B. Brown is a resident of California, and

operates InterCoast. She has represented herself to this Court to be the CEO,

CFO, President, and Secretary of InterCoast. She has falsely represented to

this Court in prior actions that InterCoast was or is a valid corporate entity

that has issued stock. As outlined below, she has abused the corporate form

by fraudulently inducing Plaintiffs and others to enter into enrollment

agreements with a sham corporation, then breaching obligations to Plaintiffs

under those agreements as part of a scheme designed to generate unlawful

and inequitable profits through the manipulation of federally guaranteed

student loan programs. She is sued here in her individual capacity.


                                          3
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 4 of 38      PageID #: 4



                                  Jurisdiction and Venue

         10.     This Court has jurisdiction of Plaintiffs’ claims under 28 U.S.C.

§ 1332(d), as there is complete diversity of citizenship and the aggregate

amount in controversy, considering the claims of all potential class members,

is in excess of $5,000,000, exclusive of interest and costs.

         11.     Venue is proper in this District as Defendant operated her sham

LPN Program in Maine, all of the Plaintiffs traveled to Maine to participate

in InterCoast’s LPN program, and many of the operative facts arose in

Maine.

                              Class Action Allegations

         12.     Plaintiffs seek to maintain this action as a class action under

Rule 23(b)(1), 23(b)(2), and/or 23(b)(3) of the Federal Rules of Civil Procedure.

         13.     The number of prospective class members—nursing students

enrolled at InterCoast’s LPN program in Maine between 2011 and 2016—

numbers between 250 and 300 individuals. The class is so numerous that

joinder of all members is impracticable, as required by Rule 23(a)(1).

         14.     There are questions of law and fact common to the class, as

required by Rule 23(a)(2). These include (a) whether the practices of

Defendant and her agents in attracting, recruiting, and soliciting Plaintiffs

and other putative class members for enrollment in the InterCoast LPN

Program were unfair and deceptive under applicable state laws, (b) whether


                                            4
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 5 of 38        PageID #: 5



Defendant or her agents made intentional or negligent misrepresentations,

including misrepresentations concerning InterCoast’s corporate and

accreditation status, upon which Plaintiffs and other class members relied in

enrolling in the LPN Program, (c) whether Defendant’s sham LPN Program

provided Plaintiffs and other class members with educational services that

complied with minimal standards and/or the representations made by

Defendant and her agents, (d) whether Defendant and her agents unlawfully

used the incentive of federal financial aid to lure Plaintiffs and other putative

class members into its LPN Program, only to saddle them with student loan

debt they cannot repay due to InterCoast’s failure to provide them with the

accredited, quality educational services required to obtain necessary licenses

and jobs; and (e) whether Defendant and her agents engaged in a series of

actions that amount to unlawful discrimination on the basis of race, color, or

national origin against the non-white Plaintiffs and putative class members.

         15.     As set forth below, the claims of the Plaintiffs are typical of the

claims of the other members of the class, as required by Rule 23(a)(3).

         16.     The Plaintiffs will fairly and adequately protect the interests of

the other class members, as required by Rule 23(a)(4). All Plaintiffs are

prepared to participate actively in this litigation and to represent the

interests of others similarly situated.




                                             5
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 6 of 38     PageID #: 6



                        FACTS COMMON TO ALL COUNTS

A.       FOR-PROFIT COLLEGES

         17.     Defendant’s sham LPN Program is one of approximately 2,000

for-profit colleges in the country where enrolled students are eligible to

receive federal financial aid through the United States Department of

Education under Title IV of the Higher Education Act of 1965. These schools,

also known as “proprietary institutions of higher education,” are required by

federal law to “prepare students for gainful employment in a recognized

occupation.” 34 C.F.R. § 600.5; see id. § 668.8(d)(1)(iii).

         18.     For-profit colleges offer a wide array of programs. Many offer

diplomas and associate’s degrees in vocational fields, such as medical billing,

cosmetology, massage therapy, and web page design. These programs

frequently require enrollment for one to two years.

         19.     In recent years the number of students attending for-profit

colleges increased faster than the number of students attending traditional

public and non-profit colleges and universities. Students at for-profit colleges

are disproportionately older and drawn from lower income backgrounds than

students at traditional public and non-profit colleges and universities.

         20.     Federal financial aid programs under Title IV have been a critical

component of the rapid growth of for-profit colleges. Title IV programs

include the Direct Loan Program, Stafford Loans, and the Pell Grant


                                           6
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 7 of 38        PageID #: 7



Program. Federal financial aid to for-profit colleges under these programs

exceeds $20 billion per year, with approximately 80% of this aid in the form

of loans.

         21.     Under the federal Title IV loan programs, students receive loans

for their education directly from the United States. Each for-profit college

receives the loan proceeds and typically credits them to the student’s account

to pay for tuition and other charges. Students must repay these loans,

including all applicable interest. The loans of InterCoast students have come

directly from the United States since at least the 2012-2013 academic year.

         22.     For many years there have been concerns about extensive fraud

and abuse committed by for-profit schools that take advantage of federal

financial aid programs without giving students a useful education in return.

As the Congressional Research Service explained:

                 During the late 1980s and into the 1990s, the General
                 Accounting Office (GAO), Congress, and Office of the
                 Inspector General (IG) at the U.S. Department of
                 Education conducted investigations of student aid
                 programs and found evidence of extensive fraud and
                 abuse; some of the worst examples of these practices
                 were found at proprietary schools. . . . When default
                 rates peaked nationwide in 1990, default rates at
                 proprietary schools reached 41% compared with an
                 overall default rate of 22%. Many proprietary schools
                 were failing to provide students with a quality
                 education or training in occupations with job
                 openings, focusing instead on obtaining federal
                 student aid dollars. As a result, students left
                 proprietary institutions with no new job skills or few


                                           7
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 8 of 38       PageID #: 8



                 prospects of employment in their field of study and
                 burdened with substantial loan debt. . . . [P]roprietary
                 institutions that were overly dependent on Title IV
                 revenue were considered institutions that were not
                 providing a high quality education, and institutions
                 that might be misusing federal dollars.
                 Congressional Research Service, Institutional
                 Eligibility & the Higher Education Act: Legislative
                 History of the 90/10 Rule and Its Current Status
                 (updated Jan. 19, 2005), at 3-4, available at
                 http://www.policyarchive.org/handle/10207/bitstreams
                 /1904.pdf.

         23.     In 1992 these concerns led Congress to require for-profit colleges

to derive a minimum percentage of their revenue from non-Title IV sources.

The current version of this rule is commonly referred to as the “90/10 rule,”

because for-profit colleges must derive at least 10% of their revenue from

non-Title IV sources.

         24.     The 90/10 rule did not eliminate the problem of fraud and abuse

at for-profit colleges, however. The problem has continued to grow as the

number of students and the amount of federal financial aid going to for-profit

schools has grown. The GAO studied a sample of 15 for-profit colleges

(identified in part by focusing on schools that barely satisfied the 90/10 rule)

and summarized key findings as follows:

                 Undercover tests at 15 for-profit colleges found that
                 4 colleges encouraged fraudulent practices and that
                 all 15 made deceptive or otherwise questionable
                 statements to GAO’s undercover applicants. Four
                 undercover applicants were encouraged by college
                 personnel to falsify their financial aid forms to


                                            8
     Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 9 of 38         PageID #: 9



                 qualify for federal aid—for example, one admissions
                 representative told an applicant to fraudulently
                 remove $250,000 in savings. Other college
                 representatives exaggerated undercover applicants’
                 potential salary after graduation and failed to
                 provide clear information about the college’s program
                 duration, costs, or graduation rate despite federal
                 regulations requiring them to do so. . . . Programs at
                 the for-profit colleges GAO tested cost substantially
                 more for associate’s degrees and certificates than
                 comparable degrees and certificates at public colleges
                 nearby. A student interested in a massage therapy
                 certificate costing $14,000 at a for-profit college was
                 told that the program was a good value. However, the
                 same certificate from a local community college cost
                 $520. For-Profit Colleges – Undercover Testing Finds
                 Colleges Encouraged Fraud and Engaged in
                 Deceptive and Questionable Marketing Practices:
                 Testimony Before the S. Comm. on Health, Educ.,
                 Labor, & Pensions (Aug. 4, 2010) (statement of
                 Gregory D. Kutz, Managing Director Forensic Audits
                 & Special Investigations), available at
                 http://www.gao.gov/new.items/d10948t.pdf.

         25.     Fraud and abuse by for-profit colleges, their frequent failure to

provide an education remotely commensurate with their promises, and their

high tuition bills remain subjects of great concern in Congress and

throughout the country. Although some of these colleges may provide useful

and fairly-priced educational services, many more are leaving students with

nothing to show for their “education” except federal student loan debt. In

promulgating new rules designed to address these problems, the U.S.

Department of Education reported for the 2008 academic year that

“46 percent of student loans (weighted by dollars) borrowed by students at


                                            9
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 10 of 38            PageID #: 10



two-year for-profit institutions are expected to go into default over the life of

the loans, compared to 16 percent of loans borrowed by students across all

types of institutions.” Program Integrity: Gainful Employment—Debt

Measures, 76 Fed. Reg. 34,386, 34,387 (June 13, 2011).

      26.     The consequences of this federal student loan debt are severe and

far reaching. As the Department of Education has explained:

              Former students who are not gainfully employed and
              cannot afford to repay their loans face very serious
              challenges. Discharging Federal student loans in
              bankruptcy is very rare. The common consequences
              of default include large fees—collection costs that can
              add 25 percent to the outstanding loan balance—and
              interest charges; struggles to rent or buy a home, buy
              a car, or get a job; collection agency actions, including
              lawsuits and garnishment of wages; and the loss of
              tax refunds and even Social Security benefits.
              Moreover, borrowers in default are no longer entitled
              to any deferments or forbearances and may be
              ineligible for any additional student aid until they
              have reestablished a good repayment history. Id.

B.    DEFENDANT’S OPERATION OF “INTERCOAST COLLEGES.”

      27.     Defendant operates multiple for-profit college programs under

the “InterCoast” name, with most of her programs located in the State of

California.

      28.     In approximately 2009, Defendant founded and operated a

practical nursing education program using the name of “InterCoast Career

Institute” (“InterCoast LPN Program”) in Kittery, Maine (and, later, in South



                                         10
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 11 of 38      PageID #: 11



Portland). She later closed the program in early 2016 due to enforcement

action by the Maine Board of Nursing.

      29.     The InterCoast LPN Program was a sham. It existed to make

money for Defendant without regard for the quality of education its students

received in exchange. InterCoast provided little, if any, educational value to

its students and failed to enhance their occupational qualifications or career

prospects. Among other failings, InterCoast did not provide qualified faculty

members to teach required courses, did not provide adequate clinical

experiences for its students, and did not adequately prepare its students for

taking the National Council Licensing Examination for Practical Nurses

(“NCLEX-PN”), which they had to pass to become LPNs and obtain work in

their chosen field.

      30.     In addition, Defendant’s InterCoast LPN program relentlessly

preyed on disadvantaged women of color from outside of Maine, luring them

to enroll in the Kittery program and take out substantial federal loans using

misrepresentations and a series of false promises concerning the program

and its alleged benefits. Many of these targeted women are immigrants

and/or speak English as a second language.

      31.     Defendant charged each enrolled student approximately $36,000

to participate in the InterCoast LPN Program, and financed this scheme by




                                      11
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 12 of 38      PageID #: 12



enrolling almost exclusively students who received federal financial aid in the

form of federal student loans.

      32.     Defendant’s agents on the InterCoast “staff” played an extensive

role in the financial aid process for Plaintiffs and potential class members,

which included gathering and submitting the students’ necessary paperwork

to the United States Department of Education. Defendant’s staff worked to

maximize the aid each student received from the federal government so as to

maximize the number of students able to pay its high tuition. In this manner,

Defendant treated the United States Department of Education as a source of

cash, with the students serving unwittingly as the means by which she

enriched itself at the expense of both the students and the public fisc.

      33.     Defendant’s InterCoast LPN Program was exceptionally

dependent on federal financial aid programs.

      34.     Defendant targeted mostly disadvantaged, minority, and

immigrant students from the Merrimack Valley and Greater Boston areas of

Massachusetts. This pool of prospective practical nursing students included

many individuals who were unqualified, unable, or ineligible to attend

existing LPN education programs in Massachusetts due to the more stringent

entrance examination requirements utilized by those programs.

      35.     Defendant targeted these students in Massachusetts with radio,

video, and print advertisements that highlighted InterCoast’s Kittery campus


                                       12
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 13 of 38       PageID #: 13



and LPN Program offerings. Three video commercials concerning the LPN

Program that feature a Maine telephone number or reference InterCoast’s

Kittery and South Portland campuses remain on the internet:

https://www.youtube.com/watch?v=F48ntEG-v7g;

https://www.youtube.com/watch?v=g2oWe5e4MX0; and

https://www.youtube.com/watch?v=kho2vOa8wO4

      36.     In September 2010, Defendant obtained approval from the Maine

State Board of Nursing (“BON”) for her InterCoast LPN Program. According

to 32 M.R.S. § 2101, the Maine BON “is the state regulatory agency charged

with protection of the public health and welfare in the area of nursing

service.”

      37.     Under 32 M.R.S. §§ 2104 and 2153-A, the Maine BON has broad

authority to evaluate and regulate nursing education programs in Maine to

ensure compliance with state law, and to approve such programs that comply

with the law. Further, section 2153-A provides the Maine BON with

authority to establish the criteria and standards for nursing education

programs in Maine, and to deny or withdraw approval of programs if such

criteria and standards are not satisfied. These criteria and standards are set

forth in Chapter 7 of the Maine BON Rules, and include minimum standards

for administration, faculty, students, curriculum, facilities, services, records,

and program evaluation.


                                       13
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 14 of 38    PageID #: 14



      38.     In July 2012, in response to student complaints, the Maine BON

launched an investigation of the InterCoast LPN Program. The Maine BON

investigation began with allegations concerning the poor quality of the

clinical sites affiliated with the InterCoast LPN Program.

      39.     The Maine BON then became aware of additional problems at the

InterCoast LPN program, which included extremely low pass rates, in

comparison to other nursing schools, and “naïve faculty” who were “unable to

articulate a philosophy of LPN education.”

      40.     The Maine BON received additional complaints from InterCoast

students concerning the subpar education they received, the lack of qualified

instructors, unexplained changes in grades (from passing to failing) without

notice, and attempts to block students from viewing their exam results and

grades.

      41.     In September 2012, the Maine BON voted to offer Defendant a

consent agreement pursuant to 32 M.R.S. § 2153-A(6), which would have the

effect of placing the InterCoast LPN Program on probationary status.

      42.     The Maine BON and InterCoast then entered into a consent

agreement in March 2013 (“Consent Agreement”), a true copy of which is

attached as Exhibit 1. The Consent Agreement was designed to address

InterCoast’s violations of Chapter 7 of the Maine BON Rules, including

“concerns regarding the oversight of faculty and students, relationships


                                      14
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 15 of 38         PageID #: 15



between [InterCoast] and the clinical sites, and an apparent lack of structure

or enforcement of structure” at the InterCoast LPN Program.

      43.     The Consent Agreement required the InterCoast LPN Program to

make changes so as to obtain “candidacy” status from the National League

for Nursing Accrediting Commission (“NLNAC”) within twelve months, and

to secure full accreditation from NLNAC within eighteen months.

      44.     In entering into the Consent Agreement, InterCoast

acknowledged that failure to meet the Maine BON’s timelines for

accreditation “shall result in the automatic revocation, without hearing or

judicial review or appeal, of its certificate of approval for all of [its] LPN

programs in the State of Maine . . . .”

      45.     Per the Consent Agreement, InterCoast also covenanted to

provide the Maine BON, among other things, with the pass rates for each of

its LPN Program’s classes, written quarterly reports concerning its progress

toward obtaining NLNAC accreditation, and the credentials and dates of hire

for all members of the LPN Program faculty.

      46.     Defendant executed the Consent Agreement on March 4, 2013.

      47.     Despite the Consent Agreement, InterCoast still had failed to

make the appropriate changes and obtain the necessary accreditation from

the Accreditation Commission for Education in Nursing (ACEN, the

successor organization to NLNAC) by August 2014. The Maine BON issued


                                          15
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 16 of 38      PageID #: 16



an Amended Consent Agreement, a true copy of which is attached as Exhibit

2, confirming that InterCoast had “violated the March 27, 2013 Consent

Agreement” and that “two comprehensive independent reviews [of

InterCoast’s LPN Program had] indicated non-compliance with ACEN

Accreditation standards.” The Amended Consent Agreement required

InterCoast to comply with the ACEN accreditation “candidacy” requirement

by January 2015, with full accreditation to follow within eighteen months.

      48.     A Second Amended Consent Agreement executed in September

2015, a true copy of which is attached as Exhibit 3, acknowledged that

InterCoast had closed its Kittery location in May 2015 and had decided to

cease operations in Maine after a “teach out of its current nursing students”

and “voluntarily surrender its certificate of approval” from the Maine BON.

      49.     Defendant began to wind down the operations of the InterCoast

LPN Program, which completely ceased to operate in Maine by April 2016.

      50.     The InterCoast LPN Program was attractive to Plaintiffs and

other students because it (a) purported to provide an accredited program for

educating prospective LPNs, (b) had no wait list for admission, unlike most

competing community colleges and state programs, (c) offered rolling

admissions, with new students starting each quarter, (d) had far more lenient

entry criteria than competing schools, and (e) managed all of the logistics for




                                      16
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 17 of 38      PageID #: 17



taking out the necessary student loans, such that all students had to do was

sign the loan documents provided to them by InterCoast.

      51.     Defendant’s agents, installed as InterCoast administrators, told

students that they would “make it right” if there ever were an issue with the

program’s accreditation. This statement was an intentional or negligent

misrepresentation designed to lure students into the program.

      52.     After enrolling in the InterCoast LPN Program, Plaintiffs found

themselves in classes that were segregated into two groups on the basis of

race or national origin. Students of color were treated in a demeaning

manner by many faculty and administrators and were frequently subjected to

hateful and dismissive language. The students of color, who made up the vast

majority of students at InterCoast’s Kittery location, were treated as second

class citizens by Defendant’s agents. Many were forced to repeat full terms

(while paying an extra tuition cost) or were dismissed from the program

outright based on purposeful grade changes made by InterCoast’s Nursing

Director, or for other spurious and discriminatory reasons. Most were unable

to obtain proof of why they had been forced to repeat terms or been

dismissed, and were unable to determine whether they actually had passed

their courses.

      53.     Because Defendant’s agents created a fearful environment and

made continual threats to dismiss students of color from the InterCoast LPN


                                       17
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 18 of 38      PageID #: 18



Program, most students of color refrained from speaking out about the

abuses visited upon them. Most did not wish to run the risk that their

advocacy could diminish their chances of graduating.

      54.     Each Plaintiff and most class members took out enormous

student loans to cover InterCoast’s $36,000 tuition. Yet in the end, few

received a certificate for completing the program, and even fewer passed the

NCLEX-PN. Those InterCoast students that did pass the NCLEX-PN

typically relied on their own efforts to learn the material necessary to pass

the test independently, as InterCoast offered no serious training or

preparation to assist its students in taking and passing the NCLEX-PN.

      55.     Between 2013 and 2015, the national first-time NCLEX-PN pass

rate was 82.65% and relatively stable year-to-year (2013: 86.72%; 2014:

83.24%; 2015: 85.05%). For InterCoast’s Maine LPN students, however, the

three-year average NCLEX-PN pass rate for those years was just 51.31% and

substantially declined each year (75.5% in 2013; 42% in 2014; and only

36.44% in 2015). See http://www.maine.gov/boardofnursing/docs/2013-

2015_NCLEX_3_Year_Average_Pass_Rates.pdf.

      56.     Throughout the period when InterCoast was having problems

obtaining accreditation, Defendant and her agents sugar-coated the issue in

communicating with prospective and existing students, stating that receipt of

NLNAC (or, later, ACEN) accreditation was a “mere formality.”


                                       18
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 19 of 38     PageID #: 19



      57.     InterCoast’s academic program was weak and did not meet basic

standards for an LPN education program. The InterCoast LPN Program also

failed to comply with LPN clinical requirements, i.e., internships and

rotations in maternity, pediatrics, geriatrics, and mental health. Instead,

InterCoast gave lip service to actual clinical experience, while mostly having

its students watch videos for alleged instruction.

      58.     Most competing community college LPN programs—such as

Essex Community College or Middlesex Community College in

Massachusetts—required nine months of study and cost approximately

$15,000 in tuition. By contrast, Defendant’s InterCoast LPN program

required fifteen months of attendance and cost approximately $36,000.

      59.     Defendant and her agents used a “bait and switch” technique

with Tuition Options, the third-party loan administrator for InterCoast LPN

students, so as to obtain student signatures on loan documents to fund their

enrollment in the LPN Program.

      60.     Between 2011 and 2015, Defendant’s various “InterCoast”

colleges received $78,182,973.00 in Federal Title IV Funding (2011-2012:

$21,842,448; 2012-2013: $21,863,507; 2013-2014: $19,813,073; 2014-2015:

$14,663,945). See U.S. Department of Education, Annual Reports available

at: https://studentaid.ed.gov/sa/about/data-center/school/proprietary.




                                      19
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 20 of 38      PageID #: 20



      61.     Due to the substandard and unaccredited program provided by

the InterCoast LPN Program, the certificates awarded to those fortunate

enough to complete the program were essentially worthless. InterCoast LPN

graduates attempting to take the next step in their career preparation by

enrolling in registered nursing (“RN”) degree programs have been routinely

rejected due to InterCoast’s lack of accreditation. Students in this position

have had to “start over” to be educated in a combined LPN/RN program.

      62.     Plaintiffs and most members of the proposed class left InterCoast

saddled with a large student loan debt as a direct result of Defendant’s

scheme to generate revenue through federal financial aid programs. These

students lack the ability to become LPNs capable of earning the income

necessary to pay off their indebtedness. This has resulted in student loan

defaults, which can prevent qualification for other student loans to attend

legitimate educational institutions in the future. Such student loan debt also

can destroy students’ credit ratings and impair their ability to pass workplace

background checks for years into the future.

      63.     Plaintiffs all enrolled at the InterCoast LPN Program on the

basis of material misrepresentations about the quality and occupational

benefits of the education it would provide them. Each took out thousands of

dollars in federal student loans to pay for tuition at InterCoast, but none

received a remotely adequate education in return.


                                       20
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 21 of 38        PageID #: 21



       64.     The Plaintiffs’ experiences at the InterCoast LPN Program are

typical of the many students who have attended that program.

       65.     Defendant and her agents, including the admissions and

financial aid officers at the InterCoast LPN program, made many

misrepresentations to prospective students about the quality and

accreditation status of the program to induce them to enroll and take out

substantial student loans. These representations to prospective students

were knowingly false.

C.     EXPERIENCES OF THE PLAINTIFFS AT INTERCOAST.

       Stephanie Castillo

       66.     Stephanie Castillo enrolled in the InterCoast LPN Program on

November 3, 2014.

       67.     Ms. Castillo initially identified InterCoast through a Google

search. She was attracted by InterCoast’s rolling admissions policy and the

absence of any requirement to take or pass the Test of Essential Academic

Skills (“TEAS”) to gain admission to the LPN Program.

       68.     When she visited InterCoast to discuss enrolling in the LPN

Program, Ms. Castillo was told that the program was accredited and that,

upon completion of the program, she could sit for her boards and be able to

work in Massachusetts or pursue higher education.




                                         21
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 22 of 38         PageID #: 22



         69.     When Ms. Castillo asked questions about accreditation,

Defendant’s agents told her that the school was already accredited, but was

seeking a second, “higher level” of accreditation. One representative

specifically told her that, if InterCoast did not receive this second level of

accreditation, InterCoast would “make things right” and that she would not

have to worry. The representative also told her that InterCoast’s classes were

taught at “an RN level,” that the LPN Program was “amazing,” and that

InterCoast provided a great deal of help to its LPN students.

         70.     Defendant’s agents arranged for Ms. Castillo to obtain student

loans, for which her current indebtedness in excess of $30,000. She received

no grants or scholarships.

         71.     While enrolled at InterCoast, Ms. Castillo had to drive from

Massachusetts to attend classes in Kittery or, later, South Portland four days

per week.

         72.     Toward the end of her educational programming at InterCoast,

Ms. Castillo learned, with only two days’ notice, that InterCoast would be

closing the Kittery campus. Defendant’s agents misrepresented that the

reason for this closure was due to its landlord’s inability to remedy an HVAC

issue.




                                          22
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 23 of 38          PageID #: 23



        73.     After InterCoast closed its Kittery location, Ms. Castillo had to

drive approximately 40 extra miles each way (a 200 mile round trip) to finish

her classes at InterCoast’s South Portland location.

        74.     One month before completion of the program, Defendant’s agents

informed Ms. Castillo that there had been an error and that she owed

additional money. Defendant’s agents forced her to sign additional loan

documents with Tuition Options, informing her that failure to sign those

documents would prohibit her from sitting for the NCLEX test that is

necessary to become licensed. Ms. Castillo complied with these instructions,

because she had no real choice at that point.

        75.     Although she passed the NCLEX-PN on her first attempt on

March 25, 2016, Ms. Castillo accomplished this result through her own

individual efforts to prepare and study independently for this testing; her

education in the InterCoast LPN program had not prepared her to pass the

exam.

        76.     Ms. Castillo is current on her loan payments, but has been

unable to pursue higher education, as she had hoped. The college nursing

programs to which she has applied are unwilling to accept her InterCoast

credits due to its lack of accreditation. She has been told that she would have

to start over to pursue the education she requires to become an RN. She has

decided, therefore, to put her post-secondary education on hold.


                                          23
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 24 of 38       PageID #: 24



      Caridad Jean Baptiste

      77.     Caridad Jean Baptiste is Haitian. She attended the InterCoast

LPN Program from June 17, 2013 through September 2014, which was the

month she should have graduated.

      78.     A friend introduced Ms. Jean Baptiste to InterCoast, and she was

attracted by InterCoast’s lack of a wait list and easy admission requirements.

      79.     She entered into a student loan arrangement engineered by

Defendant’s agents to pay for her tuition. She submitted a cash deposit with

her application, took a $20,000 federal student loan, and entered into a

$15,000 loan financed by Tuition Options.

      80.     Ms. Jean Baptiste successfully completed her first two terms at

InterCoast with passing grades, but was then forced to repeat her third term

at an additional cost of $3,000.

      81.     Prior to the examination at the conclusion of her fourth and final

term in September 2014, Defendant’s agents dismissed her from the program

for allegedly “failing standard,” based on allegations that she had plagiarized

a project.

      82.     InterCoast’s Nursing Director, who was instrumental in

terminating Ms. Jean Baptiste’s education, engaged in a series of racist

actions and specifically complained about the fact that English was Ms. Jean

Baptiste’s second language.


                                        24
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 25 of 38     PageID #: 25



      83.     The clinical classes for which Ms. Jean Baptiste paid InterCoast

were deeply inadequate. She received hardly any actual experience in a

clinical setting and was left completely unprepared to become an LPN.

      84.     To pay off the $35,000 she borrowed to attend InterCoast,

Ms. Jean Baptiste has been repaying the loan at the rate of $315 per month,

despite never receiving her certificate and having nothing to show for her

time in the InterCoast LPN Program.

      Cathy Mande

      85.     Cathy Mande is Congolese. She attended the InterCoast LPN

Program for only one semester, November 2014 through April 2015.

      86.     Ms. Mande learned of InterCoast’s LPN Program through a

friend. She was attracted to the program because there was no difficult entry

exam and InterCoast promised that she could become an LPN quickly

through its fifteen-month program.

      87.     Ms. Mande paid approximately $1,000 upfront, and took out

student loans arranged by InterCoast to fund the remainder of her tuition.

All she had to do was sign.

      88.     During her attendance at InterCoast, Ms. Mande received

nursing instruction from a faculty member that did not know the subject

well. The instructor separated the class into two groups: one comprised of

minority students, and the other of exclusively white students.


                                       25
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 26 of 38       PageID #: 26



      89.     The InterCoast instructor ridiculed Ms. Mande and other

minority students in her class for whom English was a second language,

mocking their pronunciations of words. The instructor’s negative treatment of

Ms. Mande affected her personal life, as she was not able to eat well or focus

on other aspects of her life due to the stress from school.

      90.     In April 2015, Ms. Mande sat for her final exam for the semester.

She still has received no indication whether she passed the exam. No one

associated with the InterCoast LPN program ever has responded to any of

her communications, other than to say she would receive a call back. She

ceased attending after that semester given the negative experience she had

endured.

      91.     Ms. Mande continues to pay for InterCoast. She was informed in

June 2016 that she owed $7,651, more than double the figure she had been

quoted initially. She continues to receive collection calls, including one

threatening to take the money owed from her income tax refund.

      92.     Ms. Mande continues to make installment payments because she

is afraid of getting in trouble with authority. She has two young boys to

support, and does not want to jeopardize her sons’ futures by refusing to pay.

She has received notices informing her that if she does not pay on time, she

will become responsible for late fees.




                                         26
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 27 of 38      PageID #: 27



      Catharine Valley

      93.     Catharine Valley attended the InterCoast LPN Program from

March 24, 2014 until her graduation on June 22, 2015.

      94.     Ms. Valley learned of InterCoast through a radio advertisement.

She was attracted to InterCoast because it had no waiting list, unlike other

programs to which she had applied, and because the admissions

requirements were light. The entry exam required her to spend only about

three minutes filling out answers to twelve simple questions.

      95.     Ms. Valley inquired about InterCoast’s accreditation status and

was told by Defendant’s agents that the “State” had accredited the program.

Defendant’s agents misrepresented that they were seeking a higher level of

accreditation for the program as “icing on the cake,” and told her not to worry

about it.

      96.     InterCoast arranged all of her financial aid, which included

approximately $26,000 in federal student loans, and has demanded an

additional $5,000 from Ms. Valley as a condition of releasing her transcript.

      97.     Ms. Valley completed all required coursework for the InterCoast

LPN Program, earning a grade point average of 3.74.

      98.     Despite this, Ms. Valley has learned that none of her credits from

the InterCoast LPN Program are transferable to an educational program for




                                        27
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 28 of 38          PageID #: 28



RNs because the program lacked accreditation from any accrediting

organization approved by the U.S. Department of Education.

         99.     Ms. Valley has paid a total of $36,878 to InterCoast and

continues to have student loan indebtedness she is being forced to repay,

despite receiving no benefit from the InterCoast LPN Program.

         All Plaintiffs

         100.   Plaintiffs incurred substantial debt to pay for their education in

the InterCoast LPN program. In the end, they were dismissed from the

program, or were left unprepared to pass the NCLEX, become LPNs, or

pursue further post-secondary nursing education in an RN program. Most

Plaintiffs and potential class members have been unable to obtain work as

LPNs, despite their InterCoast education.

         101.   Plaintiffs have suffered and continue to suffer financial injuries

as a direct, foreseeable, and proximate result of Defendant’s past and ongoing

actions set forth above.

         102.   In the absence of Defendant’s actions, Plaintiffs would not have

taken out large student loans and/or would have gained the necessary skills,

knowledge, and experience to obtain gainful employment in their field of

study allowing them to earn the income needed to manage their student

loans.




                                          28
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 29 of 38        PageID #: 29



      103.   As a direct, foreseeable, and proximate result of Defendant’s

actions, Plaintiffs have suffered additional financial injuries because they

have lost wages. Plaintiffs have devoted significant time to attend and study

for their classes at InterCoast. In the absence of Defendant’s actions,

Plaintiffs otherwise would have devoted that time to working at paying jobs.

      104.   As a direct, foreseeable, and proximate result of Defendant’s

actions, Plaintiffs have suffered additional financial injuries because they

will lose future wages. In the absence of Defendant’s actions, Plaintiffs would

have received an education that enhanced their future earning capacity by

allowing them to work in jobs in their field of study.

      105.   As a direct, foreseeable, and proximate result of Defendant’s

actions, Plaintiffs have suffered, and in the future will continue to suffer,

humiliation, embarrassment, and mental and emotional distress.

      106.   In causing injury to Plaintiffs, Defendant acted intentionally,

maliciously, and with willful, callous, wanton, and reckless disregard for

Plaintiffs’ rights.

      107.   Without relief, Plaintiffs are also likely to be injured by damaged

credit. Plaintiffs are now required to make monthly payments that they

cannot afford. If they default on their student loans it will substantially

impair their ability to get credit in the future. Such defaults will also




                                        29
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 30 of 38       PageID #: 30



substantially impair their ability to find new employment because credit

reports are often used by employers as part of background checks.

      108.   On October 11, 2016, undersigned counsel sent a notice letter as

required by law to Defendant’s counsel, setting forth a written demand for

relief, identifying the claimants involved, and reasonably describing the

unfair and deceptive acts or practices relied upon, and the injuries suffered.

      109.   Plaintiff Jean Baptiste and Mande, and all other students of color

who attended the InterCoast LPN program were foreseeably damaged by the

discriminatory manner in which they were treated from the time they were

lured into the program to the time they were separated from the program.

During the program, they were damaged by the indignity of segregated

classes, racially motivated criticisms and epithets, and second-class

treatment at the hands of Defendant’s agents.

                            CAUSES OF ACTION

                                 COUNT I
                    (Violation of 5 Me. Rev. Stat. § 213,
                             By All Plaintiffs)

      110.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 109.

      111.   The Maine Unfair Trade Practices Act (“UTPA”) provides that

“unfair or deceptive acts or practices in conduct of any . . . commerce are

declared unlawful.” Me. Rev. Stat. tit. 5, § 207.


                                       30
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 31 of 38       PageID #: 31



      112.   The Maine UTPA provides for a private right of action by any

purchaser of services where the seller has violated the proscription set forth

in section 207. Me. Rev. Stat. tit. 5, § 213.

      113.   By virtue of the foregoing, Defendant violated the Maine UTPA

by engaging in unfair and/or deceptive practices, including by

misrepresenting the nature of the services offered in and the accreditation

status of its LPN Program, so as to cause Plaintiffs pecuniary loss and other

damages.

                                 COUNT II
               (Violation of Massachusetts G.L. Ch. 93A,
            By Plaintiffs Castillo, Jean Baptiste, and Mande)

      114.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 113.

      115.   The Massachusetts Consumer Protection Act, also known as

Chapter 93A, provides that “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce are

hereby declared unlawful.” Mass. Gen. Laws Ann. Ch. 93A, § 2.

      116.   By virtue of the foregoing, Defendant violated Chapter 93A by

engaging in unfair and deceptive acts or practices, including misrepresenting

the nature of the services offered in and the accreditation status of its LPN

Program, so as to cause Plaintiffs Castillo, Jean Baptiste, and Mande

pecuniary loss and other damages.


                                        31
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 32 of 38        PageID #: 32




                                  COUNT III
                     (Violation of N.H. Rev. Stat. § 358-A,
                              By Plaintiff Valley)

      117.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 116.

      118.   Chapter 358-A:2 of the New Hampshire Revised Statutes

Annotated provides: “It shall be unlawful for any person to use any unfair

method of competition or any unfair or deceptive act or practice in the

conduct of any trade or commerce within this state. Such unfair method of

competition or unfair or deceptive act or practice shall include, but is not

limited to . . . [r]epresenting that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits, or quantities that they

do not have . . . ; [and] [a]dvertising goods or services with intent not to

supply reasonably expectable public demand, unless the advertisement

discloses a limitation of quantity . . . .”

      119.   By virtue of the foregoing, Defendant violated Chapter 358-A of

the New Hampshire Revised Statutes Annotated by engaging in deceptive

acts and practices, including misrepresenting the availability and nature of

the services offered in and the accreditation status of its LPN Program, so as

to cause pecuniary loss and other damages to Plaintiff Valley.




                                          32
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 33 of 38       PageID #: 33



                                   COUNT IV
                              (Breach of Contract,
                                By All Plaintiffs)

      120.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 119.

      121.   Each Plaintiff entered into a contractual relationship by virtue of

enrolling in the InterCoast LPN Program.

      122.   As part of this contract, in exchange for payment of $36,000 of

tuition, InterCoast promised to provide Plaintiffs with an accredited program

of nursing education sufficient to permit them to prepare for taking the

NCLEX, become LPNs, and obtain work in the field of practical nursing.

      123.   Each Plaintiff paid the consideration in the form of tuition

payments as required by the enrollment agreement.

      124.   Defendant breached the contract, however, by failing to provide

Plaintiffs with an accredited educational program of sufficient quality to

prepare them for taking the NCLEX, become LPNs, and obtain work in the

field of practical nursing.

      125.   As a direct and proximate result of this breach, Plaintiffs have

suffered and will continue to suffer economic damages. All Plaintiffs have

incurred significant expense to pay the required tuition charges, and are now

faced with substantial student loan debt, without the benefit promised to

them under the contract.


                                       33
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 34 of 38       PageID #: 34



                               COUNT V
                  (Fraudulent Inducement to Contract,
                           By All Plaintiffs)

      126.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 125.

      127.   Defendant and her agents, to induce Plaintiffs to enter into

contracts to enroll in the InterCoast LPN Program, made positive statements

of fact regarding the quality and content of the education it would provide,

and the accreditation status of the program.

      128.   These statements were false, material to the contract, and relied

upon by Plaintiffs in deciding to enroll.

      129.   Defendant and her agents knew that statements regarding the

quality and content of the education it promised to provide to Plaintiffs, and

the program’s accreditation status, were false at the time they were made

and did not intend to satisfy the statements at the time they were made.

      130.   Plaintiffs’ justifiably relied on these misrepresentations to their

detriment by enrolling in and paying to attend the InterCoast LPN Program.

                                COUNT VI
                      (Intentional Misrepresentation,
                              By All Plaintiffs)

      131.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 130.




                                       34
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 35 of 38       PageID #: 35



      132.   Defendant and her agents falsely represented to Plaintiffs that

its LPN Program was or would become accredited by NLCAC and/or ACEN,

and would provide nursing education of a sufficient quality to permit them to

prepare for taking the NCLEX, become LPNs, and obtain work in the field of

practical nursing.

      133.   These misrepresentations were made with knowledge of their

falsity or in reckless disregard of whether they were true or false for the

purpose of inducing Plaintiffs to enroll in the InterCoast LPN Program.

      134.   Plaintiffs’ justifiably relied on these misrepresentations to their

detriment when they enrolled in and paid for the InterCoast LPN Program.

                                COUNT VII
                       (Negligent Misrepresentation,
                              By All Plaintiffs)

      135.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 134.

      136.   Defendant had a pecuniary interest in the enrollment of

Plaintiffs in the InterCoast LPN Program.

      137.   Defendant and her agents supplied false information to Plaintiffs

when they stated that its LPN Program was or would become accredited by

NLCAC and/or ACEN, and would provide nursing education of a sufficient

quality to permit them to prepare for taking the NCLEX, become LPNs, and

become gainfully employed.


                                       35
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 36 of 38       PageID #: 36



      138.   Defendant and her agents failed to exercise reasonable care or

competence to verify that its LPN Program was or would become accredited

by NLCAC and/or ACEN, and would provide quality nursing education

sufficient to permit them to prepare for taking the NCLEX, become LPNs,

and obtain gainful employment.

      139.   Plaintiffs justifiably relied upon this false information when they

enrolled in and paid the costs for the InterCoast LPN Program.

                               COUNT VIII
              (Discrimination in education on the basis of
            race, color, or national origin: 42 U.S.C. § 2000d)
                  (Plaintiffs Jean Baptiste and Mande)

      140.   Plaintiffs reallege the allegations set forth in paragraphs 1

through 139.

      141.   Title 42 of the United States Code, Section 2000d, provides that

“[n]o person in the United States shall, on the ground of race, color, or

national origin, be excluded from participation in, be denied the benefits of,

or be subjected to discrimination under any program or activity receiving

Federal financial assistance.”

      142.   At all relevant times, Defendant operated a program or activity

receiving federal financial assistance, namely the InterCoast LPN Program.

      143.   Defendant, by her own conduct and through her deliberate

indifference, subjected Plaintiffs Jean Baptiste, Mande, and all similarly



                                       36
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 37 of 38      PageID #: 37



situated students to intentional discrimination on the basis of their race,

color, and/or national origin.

      144.   Although Defendant was on notice of the discrimination to which

Plaintiffs were subjected, she failed to respond or redress the situation in a

reasonable, effective manner.

      145.   As a direct and proximate result of the Defendant’s intentional

discrimination, Plaintiffs Jean Baptiste, Mande, and all similarly situated

students suffered substantial damage, fear, anxiety, mental anguish,

emotional distress, loss of reputation, humiliation and embarrassment, and

lost quality of life.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully pray for the following relief:

       (1)   Enter a declaratory judgment that the foregoing acts, policies,
and practices of the InterCoast LPN Program operated by Defendant violated
the applicable state consumer protection acts; constituted breach of contract;
constituted fraudulent inducement to contract; constituted intentional
misrepresentation; constituted negligent misrepresentation; and amounted to
discrimination in education on the basis of race and/or national origin in
violation of federal law;

      (2)   Enter an injunction directing Defendant to take all affirmative
steps necessary to remedy the effects of the conduct described in this
Complaint, including but not limited to eliminating the balances remaining
due on the student loans of Plaintiffs and all those similarly situated;

       (3)   Award compensatory damages to Plaintiffs, and all those
similarly situated, in an amount to be determined by the jury that would
fully compensate Plaintiffs for their injuries caused by Defendant’s conduct,



                                       37
Case 2:20-cv-00243-JAW Document 1 Filed 07/10/20 Page 38 of 38         PageID #: 38



including but not limited to the compensation for the funds Plaintiffs have
paid out-of-pocket for InterCoast tuition, and for their emotional distress;

      (4)   Award punitive damages to Plaintiffs, and all those similarly
situated, in an amount to be determined by the jury that would punish
Defendant for the willful, wanton, and reckless conduct alleged in this
Complaint so as to effectively deter similar conduct in the future;

      (5)     Award Plaintiffs their reasonable attorneys’ fees and costs;

      (6)     Award prejudgment interest to Plaintiffs; and

      (7)     Order such other relief as this Court deems just and equitable.

                         DEMAND FOR JURY TRIAL

      Plaintiffs request trial by jury as to all issues so triable by right.

Dated: July 10, 2020.                        Respectfully submitted,

                                             /s/ James Clifford
                                             James Clifford
                                             james@cliffordclifford.com
                                             /s/ Andrew P. Cotter
                                             Andrew P. Cotter
                                             andrew@cliffordclifford.com
                                             CLIFFORD & CLIFFORD
                                             62 Portland Rd. Suite 37
                                             Kennebunk, ME 04043
                                             (207) 985-3200

                                             /s/ Richard L. O’Meara
                                             Richard L. O’Meara
                                             romeara@mpmlaw.com
                                             MURRAY, PLUMB & MURRAY
                                             75 Pearl Street, P.O. Box 9785
                                             Portland, ME 04104-5085
                                             (207) 773-5651

                                             Counsel for Plaintiffs



                                        38
